UNPUBLISHED

                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT


                                         No. 21-1629


In re: PHILIP JAY FETNER,

                        Debtor,

-------------------------------------

PHILIP JAY FETNER,

                        Debtor - Appellant,

                v.

KEVIN R. MCCARTHY,

                        Trustee - Appellee,

                and

WILMINGTON SAVINGS FUND SOCIETY, c/o Shellpoint Mtg Servicing,

                        Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, Senior District Judge. (1:20-cv-01408-AJT-MSN)


Submitted: November 18, 2021                            Decided: November 19, 2021


Before MOTZ, THACKER, and HARRIS, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Philip Jay Fetner, Appellant Pro Se. Donald S. Maurice, Jr., MAURICE WUTSCHER,
LLP, Flemington, New Jersey; Andrew Justin Narod, BRADLEY ARANT BOULT
CUMMINGS LLP, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Philip Jay Fetner appeals the district court’s order affirming the bankruptcy court’s

order granting the trustee’s motion for approval of settlements and bar order We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. Fetner v. McCarthy, No. 1:20-cv-01408-AJT-MSN (E.D. Va.

Apr. 22, 2021). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                            3